EXHIBIT 10.1.2

 

AgCountry



Farm Credit ServicesAgribusiness and Capital Markets

1900 44th Street S •  Fargo, ND  58103 •   701 282-9494 •   FAX 877
811-4074  •  www.agcountry.com

 

October 16, 2017

 

ABE South Dakota, LLLC

Attn: Richard Peterson and Christine Schumann

8000 Norman Center Drive Suite 610

Bloomington, MN 55437

 

Mr. Peterson and Mrs. Schumann:

 

This letter shall serve as a Waiver (the "Letter') to the Master Credit
Agreement dated December 29, 2015 (the ("Credit Agreement') by and between ABE
South Dakota, LLC, a Delaware limited liability company ("Borrower'), and
AgCountry Farm Credit Services, PCA ("Lender'). The purpose of this Letter is to
waive a certain specified Event of Default more  fully described herein.
Capitalized terms used herein without definition have the meaning specified in
the Credit Agreement.  Lender and Borrower hereby agree as follows;

 

1.Waiver to Section 5.03 -  Capital Expenditures.   Borrower is required to
limit Capital Expenditures   to

$2.0 million annually. The Borrower reported $2.4 million of Capital
Expenditures at 6/30/17, and expects to be at $2.9 million at FYE 9/30/17.
Lender agrees to a one-time waiver of Section 5.03 - Capital Expenditures for
the fiscal year ending 9/30/17.

 

2.Specific Instance. The waiver granted in paragraph 1 shall be effective only
for the specific instance identified above and for the specific purpose for
which the waiver is given. The waiver granted herein shall not entitle the
Borrower to any other waivers or further consent from Lender in any similar or
other circumstance. Compliance with all sections must be adhered to in future
periods.

 

3.Conditions Precedent.  This Letter shall not be effective as against the
Lender unless and until Lender  is in full receipt of all fees, and other
amounts due and payable on or prior to the date hereof and all other fees and
amounts for reimbursement or payment of all out-of-pocket expenses required to
be reimbursed or paid by Borrower pursuant to any Loan Document or any other
agreement with Lender.

 

By giving you this notice or taking other actions, Lender is not waiving any
rights, powers or remedies available under the Credit Agreement, or any other
instrument or agreement or applicable law or obligating itself to provide any
further notice with respect to any Events of Default or otherwise. Lender
specifically reserves all rights, powers and remedies available and you are
hereby advised that Lender may exercise any of such rights, powers and remedies
at any time in its sole discretion.

 

 

Sincerely,



AG

essica J. Bernstien

P Agribusines and Capital Markets

 



 

 

 

 

 

 

Page 1 of l